Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 1 of 11




  EXHIBIT S14 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 2 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 3 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 4 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 5 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 6 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 7 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 8 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 9 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 10 of 11
Case 1:16-cv-00917-LEK-DJS Document 146-14 Filed 04/06/20 Page 11 of 11
